Robinson, J.,
delivered the opinion of the Court.
This is a plain case. The late William Holmes leased to the Peabody Heights Company, certain real estate near the limits of Baltimore City, at an annual rent of $9,000,. redeemable on or before the 1st January, 1881. The period of redemption was subsequently, extended till January 1st, 1886. In the meantime, Holmes the lessor died, leaving seven children, five of whom are infants under the age of twenty-one years. The complainant company and all the adult children are willing that the-period of redemption shall be further extended; and the proof shows beyond question that such extension would be to the interest and advantage of the infant children, because they now have a well secured investment,. *391yielding six per cent., whereas if the ground rent is redeemed, it would be questionable whether the money could be invested to yield more than four per cent. And the only question is whether a Court of Chancery has, under such circumstances, the power to make a further extension of the period of redemption ? And as to this question, we see no difficulty whatever. A Court of Chancery has a general jurisdiction over the persons and property of infants; and so long ago as Dorsey vs. Gilbert, 11 G. & J., 89, it was held, that a Court of Chancery had, independent altogether of legislative enactments, the power to convert the real estate of infants into money. The legislation of this State in regard to the sale and leasing of infant’s property, is but a modification and enlargement of this acknowledged power. The application in this case is not for the exercise of the larger power, to sell the real estate of the infant children, but simply by postponing the period of redemption to continue the present relation of lessor and lessee, which the proof shows to be to the interest of all parties. Under these circumstances, the Court below properly extended the period till 1896, at which time nearly all the children will have reached the age of twenty-one years.
(Decided 22nd June, 1886.)

Decree affirmed.